On Petition for Rehearing (Filed June 22, 1917).
Robinson, J.
The motion for a rehearing is grossly erroneous in assuming that the court is under obligations to consider and decide every point or any point, except the turning points in the case. Regardless of any question concerning the statutory cancelation of the contract, the decision clearly shows that the defendant has done nothing to comply with the contract, and he has no equity on which to claim specific performance. On that point the decision is against the defendant, and it is a cancelation of his contract as effectually as if it declared the contract null and void. The law respects form less than substance. The court has always had power to cancel contracts for the sale of land, and the method of cancelation provided by statute is merely cumulative and concurrent; and in this case, to make assurance doubly sure, the plaintiff has effectually resorted to both methods. While the written notice of cancelation appears to have been in compliance with the statute, yet in this case there was no occasion for any such notice. Rehearing denied.